DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Board Decision mailed on 03/16/2022. Claims 1-3, 5-10, 12-17, and 19-21 are pending in the case. Claims 4, 11, and 18 were previously cancelled. Claims 1, 8, and 15 are independent claims.

Response to Arguments
Applicant's prior art arguments regarding Sambrani in the Appeal are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is:
A method, in an information handling system comprising…, for identifying concepts, the method comprising:
generating, by the system, at least a first concept set comprising one or more candidate concepts extracted from one or more content sources (e.g., manually reviewing content sources to create a concept set of candidate concepts from the content sources);
generating, by the system, at least a second concept set comprising one or more user- explored concepts extracted from a concept navigation history for the user (e.g., manually reviewing a user’s browsing history and extracting a set of concepts from the history);
generating, by the system, a first vector representation of an aggregated view of the user's interests or knowledge by tracking the user-explored concepts that the user has browsed before a current session and modeling the user with the first vector representation of the aggregated view of the user's interests or knowledge (e.g., create a dimensionally ordered list with pencil and paper);
generating or retrieving, by the system, a second vector representation of each candidate concept in the first concept set (e.g., create a dimensionally ordered list with pencil and paper);
performing, by the system, a… comparison of the first and second vector representations to compute a measure of similarity between each candidate concept and the first vector representation of the aggregated view of the user's interests or knowledge (e.g., manually calculate the measure of similarity between the two dimensionally ordered lists with pencil and paper); and
selecting, by the system, one or more of the candidate concepts for display as recommended concepts which are related to the first vector representation of the 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations (listed in this same sentence following the colon) are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a processor and a memory; and natural language processing (NLP) analysis.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:

The following limitations (listed in this same sentence following the colon) are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a processor and a memory; and natural language processing (NLP) analysis.
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: generating at least the first concept set comprises extracting a plurality of candidate concepts from a knowledge graph which connects concepts by edges of one or more types (e.g., reviewing a printed concept graph as part of the generating the first concept set).
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: generating at least the second concept set comprises capturing a concept sequence S=C1,...,Ck of k user-explored concepts, where k 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: performing the… analysis comprises analyzing a vector similarity function sim(Vi,Vj) between (1) a vector representation Vi of an average vector value computed from the one or more user-explored concepts and (2) one or more vectors Vj for each candidate concept in the first concept set (e.g., manually perform the calculations).
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations (listed in this same sentence following the colon) are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): NLP analysis.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations (listed in this same sentence following the colon) are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): NLP analysis.


Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: performing the… analysis comprises:
analyzing, by the system, a vector similarity function sim(Vi,Vj) between (1) a vector representation Vi of a user-explored concept Ci in the second concept set and (2) one or more vectors Vj for each candidate concept in the first concept set to identify a sorted list of D concepts from the candidate concepts that are most strongly connected to the user-explored concept Ci, where D is a programmable parameter (e.g., manually perform the calculations with pencil and paper); and
processing, by the system, the sorted list of D concepts to identify a concept C' whose number of co-occurrences with the user-explored concept Ci in a window of U concepts from the candidate concepts is less than W, where U and W are programmable parameters (e.g., manually perform the calculations with pencil and paper, where U and W are communicated prior to performing the calculations).
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): NLP analysis.

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): NLP analysis.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): displaying, by the system, the recommended concepts. By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946.

The claimed invention does not recite any additional elements/limitations that amount to significantly more. Same rationale applies under step 2B.

The remaining claims 8-10, 12-17, and 19-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-3 and 5-7 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Broman (U.S. Pat. App. Pub. No. 2011/0252342) in view of Buhrmann et al. (U.S. Pat. App. Pub. No. 2016/0232160; hereinafter "Buhrmann") and Sambrani et al. (U.S. Pat. App. Pub. No. 2011/0016121, hereinafter “Sambrani“).

As to independent claim 1, Broman teaches:
A method, in an information handling system comprising a processor and a memory, for identifying concepts, the method comprising (abstract, figure 30):
generating, by the system, at least a first concept set comprising one or more candidate concepts extracted from one or more content sources (figure 8; see also Buhrmann at figure 1B, input 12 and concept map 60);
generating, by the system, at least a second concept set comprising one or more user- explored concepts extracted from a concept navigation history for the user (figure 8; figure 13; paragraph 72; see also Buhrmann at figure 1B, concept map 62););
… tracking the user-explored concepts that the user has browsed before a current session… (figure 13, 1310, 1320, determine web pages associated with the other topics that the browser has navigated to within a predetermined amount of time);…
selecting, by the system, one or more of the candidate concepts for display as recommended concepts which are related to the first vector representation of the aggregated view of the user's interests or knowledge… (figure 13, item 1330, display in a second content area the other topics related to the set of topics and links to the web pages associated with the other topics).
Broman does not appear to expressly teach generating or retrieving, by the system, a second vector representation of each candidate concept in the first concept set; performing, by the system, a 
Buhrmann teaches generating or retrieving, by the system, a second vector representation of each candidate concept in the first concept set (figure 1B, vector comparison 64 of concept map 60 with concept corpus 62; paragraph 16, the converting of the natural language information sources reads on the claimed vector representations of the concepts); performing, by the system, a natural language processing (NLP) analysis comparison of the first and second vector representations to compute a measure of similarity between each candidate concept and the first vector representation of the aggregated view of the user's interests or knowledge (paragraph 16, the calculated metric representing the degree of relatedness reads on the computed measure of similarity; figure 3, vector comparisons 228; paragraph 49, FIG. 3 depicts a method of a contextually weighted relevance generator 200 that applies a Dynamic Adjustment of Analytical Methods Based on Semantic Context. This aspect of the invention provides a method for granular analysis of natural language text where by a document can be first divided into sections based on semantic content and each section is analyzed uniquely based on the category of the content. This allows for document comparisons using Semantic Representation of Text in Relation to a Natural Language Knowledgebase to weight the contribution of specific content differently depending on the desired result; paragraph 50; paragraph 17, determination for similarity is calculated as a metric representing the degree of relatedness between the first information source and the second information source); and selecting for display based on the computed measure of similarity (paragraph 16, the calculated metric representing the degree of relatedness reads on the computed measure of similarity; paragraph 50).

Broman as modified by Buhrmann does not appear to expressly teach generating, by the system, a first vector representation of an aggregated view of the user's interests or knowledge by… modeling the user with the first vector representation of the aggregated view of the user's interests or knowledge.
Sambrani teaches generating, by the system, a first vector representation of an aggregated view of the user's interests or knowledge by… modeling the user with the first vector representation of the aggregated view of the user's interests or knowledge (Paragraph 81, a user interest vector is discussed that contains a collection of pairs with each pair including a subject and a subject weight. The user interest vector is computed in response to detecting user interaction with content. Paragraph 96 provides an example user interests vector that reads on the claimed limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann to include the user interest modeling of Sambrani in order to filter the vast amount of information down to the data that will most likely grab the user's attention (see Sambrani at paragraph 4).

As to dependent claim 6, Buhrmann further teaches performing the NLP analysis comprises:
analyzing, by the system, a vector similarity function sim(Vi,Vj) between (1) a vector representation Vi of a user-explored concept Ci in the second concept set and (2) one or more vectors Vj for each candidate concept in the first concept set to identify a sorted list of D concepts from the candidate concepts that are most strongly connected to the user-explored 
processing, by the system, the sorted list of D concepts to identify a concept C' whose number of co-occurrences with the user-explored concept Ci in a window of U concepts from the candidate concepts is less than W, where U and W are programmable parameters (paragraph 17, determination for similarity is calculated as a metric representing the degree of relatedness between the first information source and the second information source; figure 3, vector comparisons 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman to include the NLP-based conceptual relatedness analysis of Buhrmann in order derive a topic, or a conceptual representation, of a visited pages to further the effectiveness of the topic-based navigation (see Buhrmann paragraph 13).

As to independent claim 8, Broman teaches:
An information handling system comprising (abstract):
one or more processors (figure 30);
a memory coupled to at least one of the processors (figure 30);
a set of instructions stored in the memory and executed by at least one of the processors to identify concepts, wherein the set of instructions are executable to perform actions of (figure 30; paragraph 60):
generating, by the system, at least a first concept set comprising one or more candidate concepts extracted from one or more content sources (figure 8; see also Buhrmann at figure 1B, input 12 and concept map 60);
generating, by the system, at least a second concept set comprising one or more user- explored concepts extracted from a concept navigation history for the user (figure 8; figure 13; paragraph 72; see also Buhrmann at figure 1B, concept map 62);
… tracking the user-explored concepts that the user has browsed before a current session… (figure 13, 1310, 1320, determine web pages associated with the other topics that the browser has navigated to within a predetermined amount of time);…
selecting, by the system, one or more of the candidate concepts for display as recommended concepts which are related to the first vector representation of the aggregated view of the user's interests or knowledge… (figure 13, item 1330, display in a second content area the other topics related to the set of topics and links to the web pages associated with the other topics).
Broman does not appear to expressly teach generating or retrieving, by the system, a second vector representation of each candidate concept in the first concept set; performing, by the system, a natural language processing (NLP) analysis comparison of the first and second vector representations to compute a measure of similarity between each candidate concept and the first vector representation of the aggregated view of the user's interests or knowledge; and based on the computed measure of similarity.
Buhrmann teaches generating or retrieving, by the system, a second vector representation of each candidate concept in the first concept set (figure 1B, vector comparison 64 of concept map 60 with concept corpus 62; paragraph 16, the converting of the natural language information sources reads on the claimed vector representations of the concepts); performing, by the system, a natural language processing (NLP) analysis comparison of the first and second vector representations to compute a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman to include the NLP-based conceptual relatedness analysis of Buhrmann in order derive a topic, or a conceptual representation, of a visited pages to further the effectiveness of the topic-based navigation (see Buhrmann paragraph 13).
Broman as modified by Buhrmann does not appear to expressly teach generating, by the system, a first vector representation of an aggregated view of the user's interests or knowledge by… modeling the user with the first vector representation of the aggregated view of the user's interests or knowledge.
Sambrani teaches generating, by the system, a first vector representation of an aggregated view of the user's interests or knowledge by… modeling the user with the first vector representation of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann to include the user interest modeling of Sambrani in order to filter the vast amount of information down to the data that will most likely grab the user's attention (see Sambrani at paragraph 4).

As to dependent claim 13, Buhrmann further teaches the set of instructions are executable to perform the NLP analysis by:
analyzing, by the system, a vector similarity function sim(Vi,Vj) between (1) a vector representation Vi of a user-explored concept Ci in the second concept set and (2) one or more vectors Vj for each candidate concept in the first concept set to identify a sorted list of D concepts from the candidate concepts that are most strongly connected to the user-explored concept Ci, where D is a programmable parameter (paragraph 196, sort candidate list, the magnitude of relevancy of the 1000 most relevant concepts; code excerpt after paragraph 197, where count is programmed as 1000); and
processing, by the system, the sorted list of D concepts to identify a concept C' whose number of co-occurrences with the user-explored concept Ci in a window of U concepts from the candidate concepts is less than W, where U and W are programmable parameters (paragraph 17, determination for similarity is calculated as a metric representing the degree of relatedness between the first information source and the second information source; figure 3, vector comparisons 22).


As to independent claim 15, Broman teaches:
A computer program product stored in a computer readable storage medium, comprising computer instructions that, when executed by an information handling system, causes the system to identify concepts by performing actions comprising (abstract; paragraphs 5 and 60; figure 30):
generating, by the system, at least a first concept set comprising one or more candidate concepts extracted from one or more content sources (figure 8; see also Buhrmann at figure 1B, input 12 and concept map 60);
generating, by the system, at least a second concept set comprising one or more user- explored concepts extracted from a concept navigation history for the user (figure 8; figure 13; paragraph 72; see also Buhrmann at figure 1B, concept map 62);
… tracking the user-explored concepts that the user has browsed before a current session… (figure 13, 1310, 1320, determine web pages associated with the other topics that the browser has navigated to within a predetermined amount of time);…
selecting, by the system, one or more of the candidate concepts for display as recommended concepts which are related to the first vector representation of the aggregated view of the user's interests or knowledge… (figure 13, item 1330, display in a second content area the other topics related to the set of topics and links to the web pages associated with the other topics).

Buhrmann teaches generating or retrieving, by the system, a second vector representation of each candidate concept in the first concept set (figure 1B, vector comparison 64 of concept map 60 with concept corpus 62; paragraph 16, the converting of the natural language information sources reads on the claimed vector representations of the concepts); performing, by the system, a natural language processing (NLP) analysis comparison of the first and second vector representations to compute a measure of similarity between each candidate concept and the first vector representation of the aggregated view of the user's interests or knowledge (paragraph 16, the calculated metric representing the degree of relatedness reads on the computed measure of similarity; figure 3, vector comparisons 228; paragraph 49, FIG. 3 depicts a method of a contextually weighted relevance generator 200 that applies a Dynamic Adjustment of Analytical Methods Based on Semantic Context. This aspect of the invention provides a method for granular analysis of natural language text where by a document can be first divided into sections based on semantic content and each section is analyzed uniquely based on the category of the content. This allows for document comparisons using Semantic Representation of Text in Relation to a Natural Language Knowledgebase to weight the contribution of specific content differently depending on the desired result; paragraph 50; paragraph 17, determination for similarity is calculated as a metric representing the degree of relatedness between the first information source and the second information source); and selecting for display based on the computed measure of similarity (paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman to include the NLP-based conceptual relatedness analysis of Buhrmann in order derive a topic, or a conceptual representation, of a visited pages to further the effectiveness of the topic-based navigation (see Buhrmann paragraph 13).
Broman as modified by Buhrmann does not appear to expressly teach generating, by the system, a first vector representation of an aggregated view of the user's interests or knowledge by… and modeling the user with the first vector representation of the aggregated view of the user's interests or knowledge.
Sambrani teaches generating, by the system, a first vector representation of an aggregated view of the user's interests or knowledge by… and modeling the user with the first vector representation of the aggregated view of the user's interests or knowledge (Paragraph 81, a user interest vector is discussed that contains a collection of pairs with each pair including a subject and a subject weight. The user interest vector is computed in response to detecting user interaction with content. Paragraph 96 provides an example user interests vector that reads on the claimed limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann to include the user interest modeling of Sambrani in order to filter the vast amount of information down to the data that will most likely grab the user's attention (see Sambrani at paragraph 4).

As to dependent claim 20, Buhrmann further teaches performing the NLP analysis comprises:
analyzing, by the system, a vector similarity function sim(Vi,Vj) between (1) a vector representation Vi of a user-explored concept Ci in the second concept set and (2) one or more 
processing, by the system, the sorted list of D concepts to identify a concept C' whose number of co-occurrences with the user-explored concept Ci in a window of U concepts from the candidate concepts is less than W, where U and W are programmable parameters (paragraph 17, determination for similarity is calculated as a metric representing the degree of relatedness between the first information source and the second information source; figure 3, vector comparisons 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman to include the NLP-based conceptual relatedness analysis of Buhrmann in order derive a topic, or a conceptual representation, of a visited pages to further the effectiveness of the topic-based navigation (see Buhrmann paragraph 13).

Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Broman in view of Buhrmann, Sambrani, and Szucs et al. (U.S. Pat. App. Pub. No. 2013/0204876; hereinafter "Szucs").

As to dependent claim 2, the rejection of claim 1 is incorporated.
Broman as modified by Buhrmann and Sambrani does not appear to expressly teach generating at least the first concept set comprises extracting a plurality of candidate concepts from a knowledge graph which connects concepts by edges of one or more types.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann and Sambrani to include the topic identification of Szucs to better retrieve content based on concepts and to recognize and evaluate the relative importance of those concepts (See Szucs at paragraphs 5 and 6). 

As to dependent claim 9, the rejection of claim 8 is incorporated.
Broman as modified by Buhrmann and Sambrani does not appear to expressly teach the set of instructions are executable to generate at least the first concept set by extracting a plurality of candidate concepts from a knowledge graph which connects concepts by edges of one or more types.
Szucs teaches the set of instructions are executable to generate at least the first concept set by extracting a plurality of candidate concepts from a knowledge graph which connects concepts by edges of one or more types (figure 4; diagram 400 illustrates an exemplary directed semantic graph representing topic/sub-topic and/or hierarchical relationships).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann and Sambrani to include the topic identification of Szucs to better retrieve content based on concepts and to recognize and evaluate the relative importance of those concepts (See Szucs at paragraphs 5 and 6). 

claim 16, the rejection of claim 15 is incorporated.
Broman as modified by Buhrmann and Sambrani does not appear to expressly teach generating at least the first concept set comprises extracting a plurality of candidate concepts from a knowledge graph which connects concepts by edges of one or more types.
Szucs teaches generating at least the first concept set comprises extracting a plurality of candidate concepts from a knowledge graph which connects concepts by edges of one or more types (figure 4; diagram 400 illustrates an exemplary directed semantic graph representing topic/sub-topic and/or hierarchical relationships).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann and Sambrani to include the topic identification of Szucs to better retrieve content based on concepts and to recognize and evaluate the relative importance of those concepts (See Szucs at paragraphs 5 and 6). 

Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Broman in view of Buhrmann, Sambrani, and Bergh et al. (U.S. Pat. No. 6,112,186; hereinafter "Bergh").

As to dependent claim 3, the rejection of claim 1 is incorporated.
Broman teaches generating at least the second concept set comprises capturing a concept sequence S=C1,...,Ck of k user-explored concepts (paragraph 85, determines web pages associated with the other topics that the browser 118 has navigated to within a predetermined).
However, Broman as modified by Buhrmann and Sambrani does not appear to expressly teach where k may be an initialized parameter that is programmable by the user.
Bergh teaches where k may be an initialized parameter that is programmable by the user (column 15, lines 62-64, a predetermined upper limit can be set on the number of concepts).


As to dependent claim 5, the rejection of claim 1 is incorporated.
Broman as modified by Buhrmann and Sambrani does not appear to expressly teach performing the NLP analysis comprises analyzing a vector similarity function sim(Vi,Vj) between (1) a vector representation Vi of an average vector value computed from the one or more user-explored concepts and (2) one or more vectors Vj for each candidate concept in the first concept set.
Bergh teaches performing the NLP analysis comprises analyzing a vector similarity function sim(Vi,Vj) between (1) a vector representation Vi of an average vector value computed from the one or more user-explored concepts and (2) one or more vectors Vj for each candidate concept in the first concept set (column 20, lines 39-51, combination function for the two vectors, which represents a kind of average for the two vectors; see also Buhrmann at paragraph 17, determination for similarity is calculated as a metric representing the degree of relatedness between the first information source and the second information source, and figure 3, vector comparisons 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann and Sambrani to include the concept deduction of Bergh to simplify the domain space to that which a user may have an interest in (See Bergh at column 15, lines 62-64).

claim 10, the rejection of claim 8 is incorporated.
Broman teaches the set of instructions are executable to generate at least the second concept set by capturing a concept sequence S=C1,...,Ck of k user-explored concepts (paragraph 85, determines web pages associated with the other topics that the browser 118 has navigated to within a predetermined).
However, Broman as modified by Buhrmann and Sambrani does not appear to expressly teach where k may be an initialized parameter that is programmable by the user.
Bergh teaches where k may be an initialized parameter that is programmable by the user (column 15, lines 62-64, a predetermined upper limit can be set on the number of concepts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the conceptual relatedness analysis of Broman as modified by Buhrmann and Sambrani to include the concept deduction of Bergh to simplify the domain space to that which a user may have an interest in (See Bergh at column 15, lines 62-64).

As to dependent claim 12, the rejection of claim 8 is incorporated.
Broman as modified by Buhrmann and Sambrani does not appear to expressly teach the set of instructions are executable to perform the NLP analysis by analyzing a vector similarity function sim(Vi,Vj) between (1) a vector representation Vi of an average vector value computed from the one or more user-explored concepts and (2) one or more vectors Vj for each candidate concept in the first concept set.
Bergh teaches the set of instructions are executable to perform the NLP analysis by analyzing a vector similarity function sim(Vi,Vj) between (1) a vector representation Vi of an average vector value computed from the one or more user-explored concepts and (2) one or more vectors Vj for each candidate concept in the first concept set (column 20, lines 39-51, combination function for the two 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann and Sambrani to include the concept deduction of Bergh to simplify the domain space to that which a user may have an interest in (See Bergh at column 15, lines 62-64).

As to dependent claim 17, the rejection of claim 15 is incorporated.
Broman teaches generating at least the second concept set comprises capturing a concept sequence S=C1,...,Ck of k user- explored concepts (paragraph 85, determines web pages associated with the other topics that the browser 118 has navigated to within a predetermined).
However, Broman as modified by Buhrmann and Sambrani does not appear to expressly teach where k may be an initialized parameter that is programmable by the user.
Bergh teaches where k may be an initialized parameter that is programmable by the user (column 15, lines 62-64, a predetermined upper limit can be set on the number of concepts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the conceptual relatedness analysis of Broman as modified by Buhrmann and Sambrani to include the concept deduction of Bergh to simplify the domain space to that which a user may have an interest in (See Bergh at column 15, lines 62-64).

As to dependent claim 19, the rejection of claim 15 is incorporated.
Broman as modified by Buhrmann and Sambrani does not appear to expressly teach performing the NLP analysis comprises analyzing a vector similarity function sim(Vi,Vj) between (1) a vector 
Bergh teaches performing the NLP analysis comprises analyzing a vector similarity function sim(Vi,Vj) between (1) a vector representation Vi of an average vector value computed from the one or more user- explored concepts and (2) one or more vectors Vj for each candidate concept in the first concept set (column 20, lines 39-51, combination function for the two vectors, which represents a kind of average for the two vectors; see also Buhrmann at paragraph 17, determination for similarity is calculated as a metric representing the degree of relatedness between the first information source and the second information source, and figure 3, vector comparisons 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann and Sambrani to include the concept deduction of Bergh to simplify the domain space to that which a user may have an interest in (See Bergh at column 15, lines 62-64).

Claims 7, 14, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Broman in view of in Buhrmann, Sambrani, and Roseman et al. (U.S. Pat. App. Pub. No. 2009/0150388; hereinafter "Roseman").

As to dependent claim 7, the rejection of claim 1 is incorporated.
Broman as modified by Buhrmann and Sambrani does not appear to expressly teach displaying, by the system, the recommended concepts in response to the use moving a display cursor over a user- selected concept.
Roseman teaches displaying, by the system, the recommended concepts in response to the use moving a display cursor over a user- selected concept (paragraph 44, the lines between the nodes (e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann and Sambrani to include the content recommender of Roseman to help the user in content navigation to sort out what is relevant (see Roseman at paragraph 2).

As to dependent claim 14, the rejection of claim 8 is incorporated.
Broman as modified by Buhrmann and Sambrani does not appear to expressly teach the set of instructions are executable to display the recommended concepts in response to the use moving a display cursor over a user-selected concept.
Roseman teaches the set of instructions are executable to display the recommended concepts in response to the use moving a display cursor over a user-selected concept (paragraph 44, the lines between the nodes (e.g., line/dot 310) represent the actual connection, which may be presented, for example, when the user hovers an input device over the dot on the line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann and Sambrani to include the content recommender of Roseman to help the user in content navigation to sort out what is relevant (see Roseman at paragraph 2).

As to dependent claim 21, the rejection of claim 15 is incorporated.
Broman as modified by Buhrmann and Sambrani does not appear to expressly teach computer instructions that, when executed by the system, cause the system to display the recommended concepts in response to the use moving a display cursor over a user-selected concept.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the concept-based navigation of Broman as modified by Buhrmann and Sambrani to include the content recommender of Roseman to help the user in content navigation to sort out what is relevant (see Roseman at paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer 
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123                                                                                                                                                                                                        
/DAVID A WILEY/Director, Art Unit 2100